DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s elections, with traverse, Species I (as shown in Fig. 6) filed on 06/22/2022. Applicant argues that “While Applicant believes that a search and examination of the entire application could be made without serious burden, it is respectfully submitted that the subject matter of at least independent Claim 1 of Species I and independent Claim 15 of Species II are sufficiently related that a thorough search for the subject matter of Species I would encompass a search for the subject matter of Species II...” Applicant’s argument is persuasive, therefore, Election of Species Requirement is withdrawn. 

Claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,979,352. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the ‘352 patent contain every element of claims 1-21 of the instant application. 
As shown in the table below, claims 1 and 2 of the ‘352 patent comprise the same 
elements as recited in claim 15 of instant application: (1) receiving, by an instance of a logical router at the first computing device, a selection of the instance of the logical router at the first computing device as a preferred egress point; (2) generating, by the instance of the logical router at the first computing device, a first preference value based on a reference that changes over time; (3) advertising, by the instance of the logical router at first computing device.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application 17/223,398
15. A method for selecting an egress point for accessing an external network associated with a distributed logical router that is distributed across at least a first computing device and a second computing device, the method comprising: 
 (1) receiving, by an instance of a logical router at the first computing device, a selection of the instance of the logical router at the first computing device as a preferred egress point for the logical router; 
(2) generating, by the instance of the logical router at the first computing device, a first preference value based on a reference that changes over time; and 
(3) advertising, by the instance of the logical router at first computing device, identification information for the instance of the logical router at the first computing device and the first preference value to other instances of logical routers at other computing devices to indicate the instance of the logical router at the first computing device is the preferred egress point, wherein an instance of the logical router at a second computing device uses the first preference value to determine whether to set the identification information for the instance of the logical router at the first computing device as a new preferred egress point. 




U.S. Patent No. 10,979,352
1. A method comprising: 
  





(1) receiving, by a first computing device, a selection of a logical router in the first computing device in a first site of a plurality of sites as a preferred egress point to an external network for the logical router, wherein the logical router is instantiated on computing devices in the plurality of sites, and wherein a single site in the plurality of sites is the preferred egress point for the logical router; 
   storing, by the first computing device, identification information for the logical router in a first table that stores identification information for setting the preferred egress point, wherein the first table is used in a control plane to set the preferred egress point; and 
  (3) advertising, by the first computing device, via a routing instance in the control plane to other computing devices in other sites in the plurality of sites, the identification information for the logical router to indicate the logical router in the first computing device in the first site is the preferred egress point, wherein a second computing device in a second site uses the identification information to set a next hop address in a second table that the logical router in the second site uses in a data plane to forward packets to the logical router in the first computing device in the first site.
2. The method of claim 1, further comprising: (2) generating a first attribute value for the identification information, the first attribute value being generated based on a reference that changes over time, wherein: the second computing device uses the identification information to identify a second attribute value that was generated based on the reference, and the second computing device sets the next hop address for the logical router in the second site as the address for the logical router in the first computing device in the first site when the first attribute value is higher in value than the second attribute value.


Claims 1-4, 6-11, 13-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,979,352.
Claims 5, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11 and 15-18 of U.S. Patent No. 10,979,352.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masurckar et al. (US 2017/0317954), in view of Zhang et al. (US 2016/0226762).

As to claims 1-2, Masurckar discloses the invention as claimed, including a method for selecting an egress point for accessing an external network associated with a distributed logical router that is distributed across at least a first computing device and a second computing device (¶0005, “the logical network topology is connected to an external network, the management plane (e.g., a manager machine) of some embodiments automatically determines which edge nodes in the edge cluster are the ideal candidates for implementing the logical router(s) of the logical network”), the method comprising: 
receiving, by an instance of the logical router at the first computing device (430, Fig. 4), first identification information and a first preference value, wherein the first identification information identifies an instance of the logical router in the second computing device (450, Fig. 4; ¶0047, “The CCP cluster communicates with the MFEs 145 in order to control the data exchange between the MFEs since the MFEs also implement virtual tunnel endpoints (VTEPs) that ultimately exchange the logical network data between the DCNs. In order to control the data exchange, the CCP cluster of some embodiments receives runtime data for the logical network entities (e.g., VMs 150, LFEs of the logical network, etc.) from each of the MFEs”; ¶0051, “the dashed lines that connect the management and control plane to the edge cluster and host machines represent the management and control plane data exchange while the solid lines represent the data plane exchange between the host machines and edge cluster”; ¶0074), and wherein the first preference value indicates a preference associated with an egress point connected to the instance of the logical router in the second computing device (¶0004, “the management plane receives a configuration policy from a user (e.g., the network administrator) and based on the received configuration policy, identifies the best edge nodes on which the logical routers of the logical network can be implemented”; ¶0006, “define a rule in the logical router configuration policy which specifies when an active SR is configured on a first edge node, a second particular edge node should host a corresponding standby SR”; ¶0078); 
comparing, by the instance of the logical router at the first computing device, the first preference value to a second preference value, wherein the second preference value is associated with second identification information corresponding to a current computing device that is identified as a current preferred egress point for the logical router (Fig. 7; Fig. 13; ¶0090, “identify an edge node that matches the highest ranked rule. That is, the management plane identifies the gateway machine that satisfies the specification that is set forth in the rule…the management plane tries to find an edge node that matches the next highest ranked rule in the set of rules”; ¶0094; ¶0096, “the management plane decides which edge node is the best candidate for configuring the defined logical routers”; ¶0097, “when the policy dictates that the best candidate is an edge node that has the least number of connections, the management plane identifies the best candidate by querying the database for an edge node with the least number of connections”; ¶0135; ¶0139; ¶0140), and wherein the current preferred egress point for the logical router is different from the egress point connected to the instance of the logical router in the second computing device (¶0090, “the management plane tries to find an edge node that matches the next highest ranked rule in the set of rules”; ¶0097; ¶0135; ¶0139; ¶0140). 

Masurckar does not specifically disclose determining, based on the comparing and by the instance of the logical router at the first computing device, whether to set the egress point connected to the instance of the logical router in the second computing device as a new preferred egress point for the logical router. However, Zhang discloses determining, based on the comparing and by the instance of the logical router at the first computing device, whether to set the egress point connected to the instance of the logical router in the second computing device as a new preferred egress point for the logical router (Fig. 22; ¶0244, “SR Failover”; ¶0253, “make the determination that a local SR should become active, in which case it may start a failover process to activate the SR… make the determination that a remote SR is no longer functional, and start a failover procedure to take over this remote SR”; ¶0270, “the takeover procedure described above with respect to complete tunnel failure occurs (the next highest-ranked SR takes over the IP addresses of the SR)”; ¶0285, “when one of the VMs hosting an SR fails or the tunnels between them fail, the other peer SRs will attempt to take over the failed SR's responsibilities”; ¶0289, “The other SRs 2120 and 2130 detect the failure of the SR 2125 due to the missing heartbeats, and therefore take over responsibility for the failed SR”; ¶0290, “When a SR's VM crashes, as shown in FIG. 22, the next highest ranked SR that is still alive is responsible for taking over the failed SRs southbound interface IP address, as well as any IP addresses the failed SR had previously taken over”; ¶0314, “Upon determining that its peer SR has failed, the process 2400 then determines (at 2410) whether to take over for the failed peer. For example, if the failed peer is the standby SR in an active-standby configuration, then the active SR needs not take any action”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masurckar to include determining, based on the comparing and by the instance of the logical router at the first computing device, whether to set the egress point connected to the instance of the logical router in the second computing device as a new preferred egress point for the logical router, as taught by Zhang because it would enable to determine which of the peer components will take over for the failed component, thereby improving the reliability (Zhang; ¶0012; ¶0158; ¶0258).

As to claim 3, Masurckar discloses the method of claim 1, wherein comparing the first preference value to the second preference value comprises: determining whether the first preference value is greater than the second preference value, wherein the instance of the logical router at the second computing device is set as the preferred egress point when the first preference value is greater than the second preference value, and wherein the first preference value and the second preference value are generated based on a reference that increases over time (Fig. 7; Fig. 13; ¶0090, “identify an edge node that matches the highest ranked rule. That is, the management plane identifies the gateway machine that satisfies the specification that is set forth in the rule…the management plane tries to find an edge node that matches the next highest ranked rule in the set of rules”; ¶0094; ¶0096, “the management plane decides which edge node is the best candidate for configuring the defined logical routers”; ¶0097, “when the policy dictates that the best candidate is an edge node that has the least number of connections, the management plane identifies the best candidate by querying the database for an edge node with the least number of connections”; ¶0135; ¶0139; ¶0140). 

As to claim 4, Masurckar discloses the method of claim 1, further comprising: setting the first identification information for the instance of the logical router at the second computing device in a first table that is used to set the preferred egress point when the instance of the logical router at the second computing device is determined as the preferred egress point based on the comparing (¶0010, “the database, in some embodiments, keeps track of the number of connections that each edge node has established to the external networks. This way, when the policy specifies that the best candidate is an edge node that has the least number of connections, the management plane identifies the best candidate by querying the database for an edge node with the least number of connections”; ¶0090, “identify an edge node that matches the highest ranked rule. That is, the management plane identifies the gateway machine that satisfies the specification that is set forth in the rule…the management plane tries to find an edge node that matches the next highest ranked rule in the set of rules”; ¶0094; ¶0096, “the management plane decides which edge node is the best candidate for configuring the defined logical routers”; ¶0097, “when the policy dictates that the best candidate is an edge node that has the least number of connections, the management plane identifies the best candidate by querying the database for an edge node with the least number of connections”; ¶0135; ¶0139; ¶0140). 
As to claim 5, Masurckar discloses the method of claim 4, further comprising: using the first identification information to set a next hop address in a second table that the instance of the logical router at the first computing device uses to forward packets to the instance of the logical router at the second computing device (¶0082, “This pipeline identifies one of the SRs 340 and 350 as its next hop. In the active-standby case, the pipeline identifies the active SR”; ¶0084, “when a packet that is destined for VM4 executing on the host machine 440 is received at gateway machine 420 (at the SR 350), the SR pipeline identifies the DR 330 as its next hop”). 

As to claim 6, Masurckar discloses the method of claim 1, wherein first preference value is a routing protocol attribute that indicates a preference to select a route as a preferred route when routing packets (Fig. 7; ¶0102, “automatically selects an edge node of an edge cluster based on a configuration policy, and configures a logical router (i.e., a service routing component of the logical router) on the selected edge node”; ¶0084, “when a packet that is destined for VM4 executing on the host machine 440 is received at gateway machine 420 (at the SR 350), the SR pipeline identifies the DR 330 as its next hop…forwards the packet to the DR 330, as well as the DR 330 pipeline, which routes the packet towards its destination”; ¶0131).

As to claim 7, Masurckar discloses the method of claim 1, wherein: the first computing device is in a first site and the second computing device is in a second site (Fig. 1; Fig. 4), and a single site in the first site and the second site is the preferred egress point for the logical router (¶0060, “The SRs of a logical router, in some embodiments, may be configured in active-active or active-standby mode”; ¶0061, “analyzes the same set of rules in the configuration policy to configure the first active SR of the logical router on a first edge node and the second active SR on a second edge node”). 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Masurckar discloses a non-transitory computer-readable storage medium containing instructions for selecting an egress point for accessing an external network associated with a distributed logical router that is distributed across at least a first computing device and a second computing device (¶0147; ¶0153; ¶0158). 

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.
 
As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

 As to claim 12, it is rejected for the same reasons set forth in claim 5 above.
 
As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

As to claims 15 and 20, they are rejected for the same reasons set forth in claim 1 above. In addition, Masurckar does not specifically disclose advertising, by the instance of the logical router at first computing device, identification information for the instance of the logical router at the first computing device and the first preference value to other instances of logical routers at other computing devices to indicate the instance of the logical router at the first computing device is the preferred egress point, wherein an instance of the logical router at a second computing device uses the first preference value to determine whether to set the identification information for the instance of the logical router at the first computing device as a new preferred egress point.
However, Zhang discloses advertising, by the instance of the logical router at first computing device, identification information for the instance of the logical router at the first computing device and the first preference value to other instances of logical routers at other computing devices to indicate the instance of the logical router at the first computing device is the preferred egress point, wherein an instance of the logical router at a second computing device uses the first preference value to determine whether to set the identification information for the instance of the logical router at the first computing device as a new preferred egress point (Fig. 22; ¶0011, “the new active component begins advertising routes to the external network so as to attract traffic from the external network (the failed component, if its connectivity to the external network remains, is responsible for stopping its own route advertisement”; ¶0123, “the SRs exchange routing information with the physical network (e.g., using a route advertisement protocol such as BGP or OSPF)”;  ¶0219; ¶0244; ¶0253, “make the determination that a local SR should become active, in which case it may start a failover process to activate the SR… make the determination that a remote SR is no longer functional, and start a failover procedure to take over this remote SR”; ¶0260; ¶0270, “the takeover procedure described above with respect to complete tunnel failure occurs (the next highest-ranked SR takes over the IP addresses of the SR)”; ¶0285, “when one of the VMs hosting an SR fails or the tunnels between them fail, the other peer SRs will attempt to take over the failed SR's responsibilities”; ¶0289, “The other SRs 2120 and 2130 detect the failure of the SR 2125 due to the missing heartbeats, and therefore take over responsibility for the failed SR”; ¶0290, “When a SR's VM crashes, as shown in FIG. 22, the next highest ranked SR that is still alive is responsible for taking over the failed SRs southbound interface IP address, as well as any IP addresses the failed SR had previously taken over”; ¶0314, “Upon determining that its peer SR has failed, the process 2400 then determines (at 2410) whether to take over for the failed peer. For example, if the failed peer is the standby SR in an active-standby configuration, then the active SR needs not take any action”; ¶0319, “the new active (formerly standby) SR begins advertising prefixes”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masurckar to include advertising, by the instance of the logical router at first computing device, identification information for the instance of the logical router at the first computing device and the first preference value to other instances of logical routers at other computing devices to indicate the instance of the logical router at the first computing device is the preferred egress point, wherein an instance of the logical router at a second computing device uses the first preference value to determine whether to set the identification information for the instance of the logical router at the first computing device as a new preferred egress point, as taught by Zhang because new active service router would begin advertising prefixes to physical routers to draw southbound packets to itself rather than to the failed SR (Zhang; ¶0011; ¶0260).

As to claim 16, Masurckar discloses the method of claim 15, wherein generating the first preference value comprises: generating the first preference value based on a timestamp associated with the reference that changes over time (Fig. 7; Fig. 13; ¶0012, “when an edge node fails or shuts down, the management plane of some embodiments automatically reassigns the implementation of the logical routers (among other logical entities) between the edge nodes that are still active in the edge cluster”; ¶0090, “identify an edge node that matches the highest ranked rule. That is, the management plane identifies the gateway machine that satisfies the specification that is set forth in the rule…the management plane tries to find an edge node that matches the next highest ranked rule in the set of rules”; ¶0094; ¶0096, “the management plane decides which edge node is the best candidate for configuring the defined logical routers”; ¶0097, “when the policy dictates that the best candidate is an edge node that has the least number of connections, the management plane identifies the best candidate by querying the database for an edge node with the least number of connections”; ¶0135; ¶0139; ¶0140). 

As to claim 17, it is rejected for the same reasons set forth in claim 6 above.

As to claim 18, Masurckar discloses the method of claim 15, wherein: the instance of the logical router at the second computing device sets a next hop address for the instance of the logical router at the first computing device in a table as an address for the instance of the logical router at the first computing device when the first preference value is greater than a second preference value, and the instance of the logical router at the second computing device does not change the next hop address for the instance of the logical router at the first computing device in the table when the second preference value is less than the first preference value (¶0082, “This pipeline identifies one of the SRs 340 and 350 as its next hop. In the active-standby case, the pipeline identifies the active SR”; ¶0084, “when a packet that is destined for VM4 executing on the host machine 440 is received at gateway machine 420 (at the SR 350), the SR pipeline identifies the DR 330 as its next hop”; ¶0090; ¶0094; ¶0096; ¶0135; ¶0139; ¶0140).

As to claim 19, Masurckar discloses the method of claim 15, wherein the selection of the instance of the logical router at the first computing device as the preferred egress point is received when an instance of the logical router at a current computing device becomes unreachable (Fig. 7; Fig. 13; ¶0012, “when an edge node fails or shuts down, the management plane of some embodiments automatically reassigns the implementation of the logical routers (among other logical entities) between the edge nodes that are still active in the edge cluster”; ¶0141; ¶0142).

As to claim 21, it is rejected for the same reasons set forth in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FAN (US 2020/0028730), Dubey et al. (US 2017/0126497), Boutros et al. (US 2019/0020491) disclose distributed multicast logical router.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 31, 2022